          Case 4:20-cv-00367-JM Document 5 Filed 05/20/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

EMILEE SNEED,                                                                      PLAINTIFF
#131074

v.                                  4:20CV00367-JM-JTK

WHITE COUNTY DETENTION CENTER                                                    DEFENDANT

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice.

       IT IS SO ADJUDGED this 20th day of May, 2020.



                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE




                                               1
